

116 HR 910 IH: Yemen Refueling Prohibition Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 910IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Ted Lieu of California (for himself, Mr. Yoho, and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of funds to provide for in-flight refueling of Saudi or Saudi-led coalition
			 aircraft conducting missions as part of the ongoing coalition intervention
			 in Yemen.
	
 1.Short titleThis Act may be cited as the Yemen Refueling Prohibition Act. 2.FindingsCongress finds the following:
 (1)From April 2015 to November 2018 the United States provided in-flight refueling to the militaries of the Saudi-led coalition in support of the coalition’s air strikes in Yemen.
 (2)A 2018 report by the United Nations-convened Group of International and Regional Eminent Experts on Yemen found that during this timeframe, most of the 6,600 civilians deaths and 10,563 civilian injuries officially reported in Yemen were due to Saudi-led coalition airstrikes. The report indicated that the real numbers were likely significantly higher.
 (3)Due to the repeated failures of the Saudi-led coalition to avoid civilian casualties, the Obama administration suspended the sale of precision-guided munitions to Saudi Arabia in December 2016.
 (4)In May 2017, then-Saudi Foreign Minister Adel al-Jubeir sent a letter to then-Secretary of State Rex Tillerson outlining the steps the Saudi military was taking to change its operational conduct, mitigate civilian harm and avoid civilian casualties in Yemen.
 (5)In June 2017, the Trump administration announced its intention to resume the sale of precision-guided munitions to Saudi Arabia.
 (6)Despite the Saudi Foreign Minister’s assurances, from June 2017 to November 2018, airstrike-caused civilian deaths continued, including—
 (A)over a 10-day period in December 2017, the United Nations recorded at least 109 civilians killed by airstrikes, including 54 civilians killed at a market in Taiz province and 14 members of one family killed in Hudaydah province;
 (B)in April 2018, more than 20 civilians were killed at a wedding party in Hajjah province; and (C)in August 2018, a Saudi-led coalition airstrike hit a school bus in a market in Dahyan, killing 51 people, 40 of whom were children.
 (7)On November 9, 2018, the United States announced its decision to halt all refueling assistance to the Saudi-led coalition.
 3.Prohibition on in-flight refueling of Saudi or Saudi-led coalition aircraft operating in YemenNotwithstanding any other provision of law, no Federal funds may be obligated or expended to provide for in-flight refueling of Saudi or Saudi-led coalition aircraft conducting missions as part of the ongoing coalition intervention in Yemen.
		